Citation Nr: 1135964	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a low back disability, including as secondary to a right ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2007 and September 2007 by the Waco, Texas VARO.  In July 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 1970 rating decision denied the Veteran's claim of service connection for a right ankle condition, based on findings that no disability was found on discharge examination or on the last examination.

2.  Evidence received since the October 1970 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current right ankle disability is related to active service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a right ankle disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  A right ankle disability was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefits sought regarding a right ankle disability are being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

At the Board hearing, a 60 day period of abeyance was granted for the submission of additional evidence.  Additional records were submitted, albeit without a waiver of RO consideration.  Pertinent evidence submitted by the Veteran must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing by the Veteran.  38 C.F.R. §§ 19.37, 20.1304 (2010).  Here, no waiver was provided, but there is no prejudice to the Veteran in proceeding to adjudication of the claim as his claim is reopened and granted.

Legal Criteria, Factual Background, and Analysis

An unappealed October 1970 rating decision denied the Veteran service connection for a right ankle condition, based on findings that no disability was found on discharge examination or on the last examination.  That decision is final.  38 U.S.C.A. § 7105.  

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Newly submitted evidence is considered to be sufficient to reopen a claim when, in combination with the other evidence of record, it raises the possibility of triggering VA's duty to provide a medical examination.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (noting that 38 C.F.R. § 3.156(a) creates a low threshold and enables rather than precludes the reopening of a claim).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record at the time of the October 1970 rating decision included the Veteran's STRs.  The STRs indicate that the Veteran injured his ankle in late September 1969 while playing football and accidentally stepping into a ditch; the diagnosis was severe sprain and contusion of the right ankle.  Much tenderness and swelling was noted over the lateral ankle and X-rays showed no fracture.  A short leg cast was applied to the right leg and foot with a walking heel.  After four days, the cast was removed and a great deal of swelling and pain was noted at the ankle; the Veteran was placed on quarters for ten days and given Ace bandaging, crutches, and pain medication, and told to keep the leg elevated.  He was then returned to limited duty.  In late October 1969, the Veteran reported that swelling and pain of the ankle persisted; a diffusely swollen and tender ankle was noted on examination with laxity of the lateral ligaments, and the impression was of an unhealed ligamentous strain.  He was placed on complete rest of the ankle for three weeks, and the cast was replaced.  In November 1969, the ankle was found to be stable both medially and laterally, there was moderate effusion, and X-rays showed no fracture; it was expected that the Veteran would require four to six months for full recovery.  In February 1970, persistent pain and swelling was noted; it was noted that the Veteran was to leave service in 35 to 40 days; he was placed on limited duty for prolonged standing and walking.  On March 9, 1970, swelling and pain was noted to the medial right ankle especially with compression of the malleoli, and the Veteran was placed on desk duty.  On March 19, 1970 separation examination, full range of motion was observed of the right ankle with no major swelling or deformity, but painful joints and foot trouble were noted as referring to his sprained right ankle.  It was found that the Veteran was medically qualified for separation. 

On September 1970 VA examination, no swelling or tenderness of the ankle was noted, and normal range of motion was observed with good muscle strength.

Evidence received since the October 1970 rating decision consists essentially of VA and private treatment records which show persistent problems with the right ankle including recurrent cellulitis, pain, swelling, and a repeated sprain in 1995.  An April 1995 bone scan was suspicious for osteomyelitis involving primarily the medial aspect of the right ankle joint and possibly the lateral portion of the joint as well.  A January 2007 MRI of the right ankle revealed no evidence of osteomyelitis but mild degenerative changes of the midfoot, osteochondral lesion involving the lateral talar dome, and mild degenerative tendinosis involving the posterior tibialis tendon insertion on the navicular bone.  An April 2010 X-ray of the right ankle revealed small separate calcifications in the medial malleolar area that could not rule out torsion or separate ossification.

In a January 2007 letter, the Veteran's treating physician Dr. N.C. noted that the Veteran had chronic and longstanding ankle pain due to an ankle fracture sustained during military service, which was significantly complicated by cellulitis and osteomyelitis.  Dr. N.C. noted that he first evaluated the Veteran as a new patient in October 1994, when he already had a history of cellulitis at the right ankle and it was felt that he could be developing osteomyelitis.  The Veteran was subsequently treated by Dr. N.C. or one of his associates for infections of the right lower leg in 1998, 1999, and 2005; a bone scan in April 1998 revealed degenerative changes.  Dr. N.C. stated that the Veteran had had chronic significant recurrent infections which appeared by history and clinical findings to relate directly to his history of a fracture at the ankle.

In a July 2007 letter, the Veteran's treating physician, Dr. B.M., noted that the Veteran had chronic severe right ankle pain.  No opinion was offered regarding etiology.

At the July 2010 Travel Board hearing, the Veteran testified that he fell and twisted his ankle while setting up stair-steps in service.  He testified that the injury occurred in August or September 1969 and a cast was placed on the ankle.  He testified that he was discharged from service two months early because he was non-deployable due to the ankle condition.  He testified that he was told to sign a waiver in order to be released from service, and he was still wearing a cast on his ankle at the time of his separation.  He testified that he first sought treatment for the ankle during the summer of 1970, shortly after separation, due to the ankle giving way; he sought treatment first with private providers then with VA.  He testified that he self-treated for pain with an ankle brace for over 20 years, and he was diagnosed with osteomyelitis of the ankle in 1992.  He reported no additional ankle injuries since his separation from service.  He testified that his ankle had given out and caused him to fall several times in the previous year, and he wore a rigid ankle brace.  He testified that his private treating physician told him that the calcification and ossification found on X-rays of the right ankle was "old".  The Veteran has submitted lay statements with largely similar contentions to his testimony.

In an August 2010 letter, orthopedic foot and ankle surgeon Dr. S.C. noted the Veteran's complaints of chronic instability of the ankle with pain and swelling.  He noted that the Veteran's initial injury occurred in 1969 while in military training, and he had had chronic problems with persistent instability and repeated ankle injuries since that time.  Dr. S.C. noted that an MRI revealed multiple ossicles in the medial and lateral aspect of the ankle from a previous ankle injury as well as osteochondral lesion of the talus.  Dr. S.C. opined that "the current state of [the Veteran's] ankle can be traced back to that initial injury to the right ankle back in 1969" and should be covered under VA benefits.

In an August 2010 letter, the Veteran's treating physician Dr. N.C. noted that he had reviewed the Veteran's STRs from September 1969 through April 1970.  Dr. N.C. noted the Veteran's injury in September 1969 during active service, when he was diagnosed with an ankle sprain.  Dr. N.C. opined, based on a review of the clinical data at the time of the injury, subsequent bone scans in the 1990s, and an August 2010 MRI, that "there is a high likelihood that [the Veteran] sustained an undiagnosed avulsion fracture at the time of his injury in 1969."  Dr. N.C. noted that he first evaluated the Veteran in October 1994 for a sprained right ankle complicated by cellulitis, and he felt at that time that the Veteran could be developing osteomyelitis, which was treated aggressively with antibiotics.  Dr. N.C. noted continued treatment for the same condition in April 1998, May 1999, January 2005, and August 2010.  Dr. N.C. noted the Veteran's primary complaint that the right ankle was unable to support his weight, and the ankle condition had been significantly complicated by cellulitis and the suspicion of osteomyelitis; the Veteran reported that he felt weak and fatigued when standing for more than twenty minutes, due to chronic ankle pain.  Dr. N.C. opined the Veteran's chronic right ankle condition was more likely than not caused by his military injury.  He opined that the Veteran was not a likely candidate for rehabilitation due to the chronicity of more than 40 years since the initial injury.  Dr. N.C. opined, based upon an examination of the Veteran and a review of his STRs and treatment records, that it was more likely than not that the in-service trauma of September 1969 contributed to, and aggravated, his present disabling ankle condition. 

Because service connection for a right ankle disability was denied in October 1970 based on findings of no disability on examination, for evidence to be new and material in this matter, it would have to tend to relate to these findings.  The August 2010 private opinions directly address the basis for the prior denial of the claim (i.e., that there was no medical evidence of a current disability related to service), and therefore address a threshold unestablished fact necessary to substantiate the claim of service connection for a right ankle disability.  As the private opinions suggest a possibility of a nexus between current right ankle disability and service, the evidence raises a reasonable possibility of substantiating the claim and is material.  Therefore, the Veteran's claim is reopened.

The Veteran is not prejudiced by the Board's proceeding to de novo review upon reopening without returning the matter to the RO for de novo review, or for review of the newly submitted additional evidence, because the claim is being granted in full herein.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

The Board finds that the evidence of record supports a finding of service connection for a right ankle disability.  First, there is a current right ankle disability as noted by the private medical records.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, there was an in-service injury to the right ankle.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Third, the competent, credible, and probative evidence of record demonstrates that the current disability is related to the in-service injury.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  

Dr. N.C. provided a competent and credible medical opinion in August 2010 letter that the right ankle disability was more likely than not caused by the Veteran's military injury.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (noting that 38 C.F.R. § 3.159(a)(1) indicates that any person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions may provide competent medical evidence).  This opinion is probative as it was based upon a review of the Veteran's STRs, a full subjective history provided by the Veteran, Dr. N.C.'s treatment of the Veteran's right ankle since 1994, and Dr. N.C. provided supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board notes that it has found the Veteran's testimony regarding the continuity of his symptoms both competent and credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Thus, the competent, credible, and probative lay and medical evidence of record demonstrates that the current disability is related to active service.  Accordingly, service connection for a right ankle disability is warranted.

Accordingly, and considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for a right ankle disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right ankle disability is reopened; the claim is granted to this extent only.

Service connection for a right ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain private medical records, VA medical records, and a VA examination.

First, remand is required to obtain VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records, records from facilities with which the VA has contracted, and records from Federal agencies such as the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Furthermore, if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must so notify the claimant.  38 C.F.R. § 3.159(e)(1).  The claimant must be notified of the identity of the records, the efforts VA made to obtain the records, and a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).  Here, the most recent VA treatment records in evidence are from May 2010.  Any outstanding VA treatment records are constructively of record, are pertinent and perhaps critical evidence in the matter of service connection for a back disability, and should be obtained on remand.

Second, remand is required to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1).  Here, at the July 2010 Travel Board hearing, the Veteran testified that he injured his back in 2006 when his ankle gave way, causing him to fall and land on his back.  He testified that he sought private treatment and was told that he had incurred cracked vertebrae and shattered discs; he then sought VA treatment and was prescribed several pain medications.  A review of the claims file reveals no private treatment records from 2006 for a back injury.  Any such records are pertinent evidence in the matter of service connection for a back disability, as secondary to a right ankle disability.  Accordingly, further development for the complete treatment records is necessary.  

Third, remand is required to obtain a VA examination.  VA's duty to assist also includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, the evidence of record indicates the presence of a possible low back disability.  In VA medical records, the Veteran reported that he injured his back after a fall due to his right ankle disability.  The Board has granted service connection for the right ankle disability herein but there is no nexus opinion of record.  Thus, there is not sufficient evidence to decide the claim and remand for an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment since May 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After such records have been obtained and associated with the claims file, the RO should arrange for an appropriate examination to determine the etiology of his claimed back disability.  The claims folder must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must indicate all diagnosed disabilities of the low back.  The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether each diagnosed low back disorder was more or less likely than not (50 percent or greater probability) caused or aggravated by military service.  The examiner must also provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected right ankle disability caused or aggravated each diagnosed low back disorder.  If the examiner finds that the service connected right ankle disability did aggravated, any diagnosed low back disability, the examiner must also specify, so far as possible, the degree of additional disability (pathology/impairment) that resulted from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by the right ankle disability and the level of severity existing after the aggravation occurred.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


